Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 13, 2021 has been entered. The Applicant amended claims 6-11, 13-15, and 17-18 and added claims 21-27. Claims 6-11, 13-18, and 20-27 remain pending in the application. 
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 11, 13-15, 17-18, 21, 23, and 26 objected to because of the following informalities:  
In claim 6, 11, 17-18, 23, and 26 “of antenna cells of the first sub-array” lacks proper antecedent basis and should read “of the antenna cells of the first sub-array”
In claim 6, 11, 17-18, 23, and 26-27 “of antenna cells of the second sub-array” lacks proper antecedent basis and should read “of the antenna cells of the second sub-array”
In claim 11, “ the first odd row and the second odd row” lacks proper antecedent basis and should read “the first odd row and the second odd row of the at least one column of the antenna cells of the first sub-array”
In claim 11, “ the first even row and the second even row” lacks proper antecedent basis and should read “the first even row and the second even row of the at least one column of the antenna cells of the first sub-array”
In claim 11, “ is between the first odd row and the second even row” lacks proper antecedent basis and should read “are between the first odd row and the second even row of the at least one column of the antenna cells of the first sub-array”
In claim 13, “within a single row of antenna cells” lacks proper antecedent basis and should read “within a single row of the antenna cells”
In claim 13-15, “a calibration antenna element, of the plurality of calibration antenna elements,” should read “a calibration antenna element of the plurality of calibration antenna elements”
In claim 17, “ the first odd row and the second odd row” lacks proper antecedent basis and should read “the first odd row and the second odd row of the at least one column of the antenna cells of the second sub-array”
In claim 17, “ the first even row and the second even row” lacks proper antecedent basis and should read “the first even row and the second even row of the at least one column of the antenna cells of the second sub-array”
In claim 17, “ is between the first odd row and the second even row” lacks proper antecedent basis and should read “are between the first odd row and the second even row of the at least one column of the antenna cells of the second sub-array”
In claim 18, “ is between the first odd row and the second even row” lacks proper antecedent basis and should read “are between the first odd row and the second even row of the at least one column of the antenna cells of the second sub-array”
In claim 21, “the plurality of calibration antenna element,” should read “the plurality of calibration antenna elements”
In claim 26, “ the first odd row and the second odd row” lacks proper antecedent basis and should read “the first odd row and the second odd row of the at least one column of the antenna cells of the first sub-array”
In claim 26, “ the first even row and the second even row” lacks proper antecedent basis and should read “the first even row and the second even row of the at least one column of the antenna cells of the first sub-array”
In claim 26, “ is between the first odd row and the second even row” lacks proper antecedent basis and should read “are between the first odd row and the second even row of the at least one column of the antenna cells of the first sub-array”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the limitation “a plurality of calibration antenna elements” in line 2.  It is unclear if this is the plurality of calibration antenna elements from claim 6 or a new plurality of calibration antenna elements. For examination purposes, the examiner interprets the limitation as “the plurality of calibration antenna elements”.
Claims 14-16 inherit the deficiencies of claim 13.
Claim 20 recites the limitation "according to claim 19" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 depends upon claim 19 but claim 19 is cancelled.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boe et al. (Patent No. 5864317 A), hereinafter known as Boe, in view of Ermutlu et al. (EP 2173005 A1), hereinafter known Ermutlu.
Regarding claim 6, Boe teaches (Fig. 1 and 4) an antenna apparatus (200), comprising: an antenna array (260), comprising a plurality of antenna cells (numbered cells) arranged in K rows and L columns, where: each antenna cell includes a plurality of antenna elements (numbered elements), antenna cells in columns 1 through Y are antenna cells of a first sub-array (260A and 260D), Y is an integer equal to or greater than 2 and less than L, and antenna cells in columns Y+1 through L are antenna cells of a second sub-array (260B and 260C); and a calibration circuitry (210A-210D, 212A-212D, 208A-208D, 214A-214B, 216A-216B, 218, and 220), to: in a step 1, for each column of antenna cells of the first sub-array, calibrate antenna 

    PNG
    media_image1.png
    700
    301
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    660
    556
    media_image2.png
    Greyscale

However, Ermutlu teaches (Fig. 3) each antenna element is a dual-polarization antenna element (22), calibrate antenna elements of different columns of the antenna cells of the first sub-array with respect to one another ([0094]-[0114]) using a plurality of calibration antenna elements (63 and 62) other than the antenna 

    PNG
    media_image3.png
    556
    405
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “each antenna element is a dual-polarization antenna element, calibrate antenna elements of different columns of the antenna cells of the first sub-array with respect to one another using a plurality of calibration antenna elements other than the antenna elements of the antenna array, each calibration antenna element of the plurality of calibration antenna elements being equidistant to a respective pair of antenna elements of adjacent columns of antenna cells of the first sub-array and being further away from other antenna elements of the adjacent columns than from the respective pair of antenna,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).
Regarding claim 7, Boe further teaches (col. 5, lines 29-34) wherein the calibration circuitry is to perform the step 1 (col. 6, lines 42-48) before performing the step 2 (col. 5, line 66 – col. 6, line 7), perform the step 2 (col. 5, line 66 – col. 6, line 7) before performing the step 3 (col. 6, lines 42-48), perform the step 3 (col. 6, lines 42-48) before performing the step 4 (col. 5, line 66 – col. 6, line 7), and perform the step 4 (col. 5, line 66 – col. 6, line 7) before performing the step 5 (col. 6, lines 18-30). 
Regarding claim 8, Boe further teaches (col. 5, lines 29-34) wherein the calibration circuitry is to perform the step 2 (col. 5, line 66 – col. 6, line 7) before performing the step 1 (col. 6, lines 42-48), perform the step 1 (col. 6, lines 42-48) before performing the step 4 (col. 5, line 66 – col. 6, line 7), perform the step 4 (col. 5, line 66 – col. 6, line 7) before performing the step 3 (col. 6, lines 42-48), and perform the step 3 (col. 6, lines 42-48) before performing the step 5 (col. 6, lines 18-30).
Regarding claim 9, Boe further teaches (col. 5, lines 29-34) wherein the calibration circuitry is to perform the step 5 (col. 6, lines 18-30) before performing the step 1 (col. 6, lines 42-48), perform the step 1 (col. 6, lines 42-48) before performing the step 2 (col. 5, line 66 – col. 6, line 7), perform the step 2 (col. 5, line 66 – col. 6, line 7) before performing the step 3 (col. 6, lines 42-48), and perform the step 3 (col. 6, lines 42-48) before performing the step 4 (col. 5, line 66 – col. 6, line 7).
Regarding claim 10, Boe further teaches (col. 5, lines 29-34) wherein the calibration circuitry is to perform the step 5 (col. 6, lines 18-30) before performing the step 3 (col. 6, lines 42-48), perform the step 3 (col. 6, lines 42-48) before performing the step 4 (col. 5, line 66 – col. 6, line 7), perform the step 4 (col. 5, line 66 – col. 6, line 7) before performing the step 1 (col. 6, lines 42-48), and perform the step 1 (col. 6, lines 42-48) before performing the step 2 (col. 5, line 66 – col. 6, line 7).
Regarding claim 13, Boe does not specifically teach wherein the antenna apparatus further includes a plurality of calibration antenna elements, provided along a side of the antenna array so that each calibration antenna element is substantially equidistant to a pair of adjacent antenna cells within a single row of antenna cells that are closest to the each calibration antenna element, and wherein the step 2 includes: calibrating antenna elements of a first pair of adjacent antenna cells of the first sub-array with respect to one another 
However, Ermutlu teaches (Fig. 3) wherein an antenna apparatus further includes a plurality of calibration antenna elements (62 and 63), provided along a side of the antenna array so that each calibration antenna element (62 and 63) is substantially equidistant to a pair of adjacent antenna cells (antenna cells in 56) within a single row of antenna cells (56) that are closest to the each calibration antenna element (62 and 63), and calibrating antenna elements of a first pair of adjacent antenna cells antenna cells in 56) of the first sub-array with respect to one another based on a calibration antenna element (62 and 63), of the plurality of calibration antenna elements, that is substantially equidistant to the first pair of adjacent antenna cells of the first sub-array ([0169]-[0171]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “wherein an antenna apparatus further includes a plurality of calibration antenna elements, provided along a side of the antenna array so that each calibration antenna element is substantially equidistant to a pair of adjacent antenna cells within a single row of antenna cells that are closest to the each calibration antenna element, and calibrating antenna elements of a first pair of adjacent antenna cells of the first sub-array with respect to one another based on a calibration antenna element, of the plurality of calibration antenna elements, that is substantially equidistant to the first pair of adjacent antenna cells of the first sub-array,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).
Regarding claim 14, Boe does not specifically teach wherein the step 4 includes: calibrating antenna elements of a first pair of adjacent antenna cells of the second sub-array with respect to one another based on a calibration antenna element, of the plurality of calibration antenna elements, that is substantially equidistant to the first pair of adjacent antenna cells of the second sub-array.
However, Ermutlu teaches (Fig. 3) calibrating antenna elements of a first pair of adjacent antenna cells of the second sub-array (left two cells of 58) with respect to one another based on a calibration antenna 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “calibrating antenna elements of a first pair of adjacent antenna cells of the second sub-array with respect to one another based on a calibration antenna element, of the plurality of calibration antenna elements, that is substantially equidistant to of the first pair of adjacent antenna cells of the second sub-array,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).
Regarding claim 15, Boe does not specifically teach wherein the step 5 includes: calibrating antenna elements of a first antenna cell of the first sub-array and a first antenna cell of the second sub-array with respect to one another based on a calibration antenna element, of the plurality of calibration antenna elements, that is substantially equidistant to the first antenna cell of the first sub-array and the first antenna cell of the second sub-array.
However, Ermutlu teaches (Fig. 3) an antenna apparatus (Fig. 4) calibrating antenna elements of a first antenna cell of the first sub-array (left cell of 56) and a first antenna cell of the second sub-array (middle cell of 56) with respect to one another based on a calibration antenna element (63), of the plurality of calibration antenna elements, that is substantially equidistant to the first antenna cell of the first sub-array (left cell of 56) and the first antenna cell of the second sub-array (middle cell of 56; [0169]-[0171]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “calibrating antenna elements of a first antenna cell of the first sub-array and a first antenna cell of the second sub-array with respect to one another based on a calibration antenna element, of the plurality of calibration antenna elements, that is substantially equidistant to the first antenna cell of the first sub-array and the first antenna cell of the second sub-array,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).
Regarding claim 16, Boe does not specifically teach wherein the first antenna cell of the first sub-array and the first antenna cell of the second sub-array are adjacent antenna cells of the antenna array.
However, Ermutlu teaches (Fig. 3) wherein a first antenna cell of a first sub-array (left cell of 56) and a first antenna cell of a second sub-array (middle cell of 56) are adjacent antenna cells of the antenna array.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “wherein a first antenna cell of a first sub-array and a first antenna cell of a second sub-array are adjacent antenna cells of the antenna array,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).
Regarding claim 17, Boe further teaches (Fig. 4) wherein the step 3 includes, for at least one column of antenna cells of the second sub-array (260B and 260C): calibrating antenna elements of a first odd row (6) and a second odd row (26) of the at least one column of antenna cells of the second sub-array with respect to one another based on antenna elements of an even row of antenna cells (15) of the first sub-array that is between the first odd row (6) and the second odd row (26), and calibrating antenna elements of a first even row (16) and a second even row (36) of the at least one column of antenna cells of the second sub-array with respect to one another based on antenna elements of an odd row (25) of antenna cells of the first sub-array that is between the first even row (16) and the second even row (36).
Regarding claim 22, Boe further teaches (Fig. 4) wherein, in the step 1, the antenna elements of the column of antenna cells of the first sub-array are calibrated with respect to one another without calibrating all antenna elements of any column of the second sub-array with respect to one another.
Regarding claim 23, Boe teaches (Fig. 1 and 4) an antenna apparatus (200), comprising: an antenna array (260), comprising a plurality of antenna cells (numbered cells) arranged in K rows and L columns, where: each antenna cell includes a plurality of antenna elements (numbered elements), antenna cells in columns 1 through Y are antenna cells of a first sub-array (260A and 260D), Y is an integer equal to or greater than 2 and less than L, and antenna cells in columns Y+1 through L are antenna cells of a second sub-array (260B and 260C); and a calibration circuitry (210A-210D, 212A-212D, 208A-208D, 214A-214B, 216A-
However, Ermutlu teaches (Fig. 3) each antenna element is a dual-polarization antenna element (22), using a calibration antenna element (63) that is equidistant to a first antenna element (bottom left antenna element in 56) and a second antenna element (bottom middle antenna element in 56) to calibrate the first antenna element (bottom left antenna element in 56) and the second antenna element with (bottom middle antenna element in 56) respect to one another ([0094]-[0114]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “each antenna 
Regarding claim 25, Boe does not specifically teach wherein the calibration antenna element is closer to the first antenna element and the second antenna element than to all other antenna elements of the first sub-array.
However, Ermutlu teaches (Fig. 3) wherein a calibration antenna element (63) is closer to a first antenna element (bottom left antenna element in 56) and a second antenna element (bottom middle antenna element in 56) than to all other antenna elements of the first sub-array (other antenna elements in 56)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ermutlu to include “wherein an calibration antenna element is closer to a first antenna element and a second antenna element than to all other antenna elements of the first sub-array,” as taught by Ermutlu, for the purpose of improving accuracy and reliability (see also [0052]).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Ermutlu as applied to claims 6 and 23 above, and in further view of Ray et al. (US PGPUB 2011/0001660 A1), hereinafter known as Ray.
Regarding claim 21, Boe does not specifically teach wherein the plurality of calibration antenna element is at a periphery of the antenna array.
However, Ray teaches (Fig. 1) a plurality of calibration antenna element (110, 115, 120) is at a periphery of the antenna array.

    PNG
    media_image4.png
    693
    503
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ray to include “a plurality of calibration antenna element is at a periphery of the antenna array,” as taught by Ray, for the purpose of improving performance (see also [0005]).
Regarding claim 24, Boe does not specifically teach wherein the plurality of calibration antenna element is at a periphery of the antenna array.
However, Ray teaches a plurality of calibration antenna element is at a periphery of the antenna array.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Ray to include “a plurality of calibration antenna element is at a periphery of the antenna array,” as taught by Ray, for the purpose of improving performance (see also [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Ermutlu as applied to claim 19 above, and in further view of Kimball (US PGPUB 2020/0411981 A1).
Regarding claim 20, Boe does not specifically teach wherein: for each antenna cell of the first sub-array, the beamformer of the antenna cell of the first sub-array is coupled to each of an up and down 
However, Kimball teaches beamformers of antenna cells coupled to each of an up and down converter (UDC) H1 and an UDC V1 ([0062]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Boe with Kimball to include “beamformers of antenna cells coupled to each of an up and down converter (UDC) H1 and an UDC V1,” as taught by Kimball, for the purpose of improving performance by reducing distortion and it is well known in the art (see also [0006], [0009], and [0062]).
Allowable Subject Matter
Claims 26-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “calibrate antenna elements of the first odd row and the second even row of the column of antenna cells of the first sub-array with respect to one another based on antenna elements of two rows of antenna cells of the second sub-array that is between the first odd row and the second even row” in claim 26 are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845